DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 24 April 2021 in reference to application 16/457,372.  Claims 1-20 are pending and claims 1-15 have been examined.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to invention II non-elected without traverse.  Accordingly, claims 16-20 been cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1,  Wang teaches a corpus generating method (0004, 0045, gathering and organizing corpus for search), implementable by a computing device (0105, computer systems), the method comprising: 

generating, a corpus having an inverted chain index (abstract, 0019, 0046, generating an inverted chain index), 
but does not specifically teach generating a corpus vector; 
determining a vector type of the corpus vector; and 
indexing according to the vector type and the corpus vector. 
In the same field of organizing information or search, Rangan teaches 
generating a corpus vector (0089-90, determining vectors for words found in each of the documents of the corpus); 
determining a vector type of the corpus vector (0097-99, projecting vectors into document vectors); and 
indexing according to the vector type and the corpus vector (0098, indexing)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use vector based indexing as taught by Rangan in the system of Wang in order to improve relevancy in document retrieval (Wang 0008-10).
	Wang and Rangan does not specifically teach wherein the determining comprises calculating a distance between the corpus vector and each of a plurality of class center points and determining the vector type of the corpus vector as a vector type represented by one of the class center points having the smallest distance to the corpus vector.
	In the same field of natural language processing, Sun (US PAP 2018/0053234) teaches wherein the determining comprises calculating a distance between the corpus 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use cluster based classification as taught by Sun in the system of Wang and Rangan in order to automatically classify words by meaning (Sun 0082).
	However Wang, Rangan, and Sun do not specifically teach or fairly suggest the limitations of “wherein the inverted chain index comprises a plurality of items, each item comprising an attribute value and one or more addresses of one or more records having the attribute value, and wherein, for at least one of the items, the attribute value of the item comprises the determined vector type and the one or more addresses of the one or more records of the item comprise an address of the generated corpus vector.”  Therefore claim 1 is allowable.

Claim 9 contains similar limitations as claim 1 and therefore is allowable as well.

Claims 2-8 and 10-15 depend on and further limit claims 1 and 9 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658